FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 30, 2020

                                    No. 04-19-00807-CV

                        IN THE INTEREST OF J.M.T., A CHILD

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-00140
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       We grant appellant’s motion for extension of time to file a response to the motion for
reconsideration en banc. We order the response due October 9, 2020.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court